Citation Nr: 0916365	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-13 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
December 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction 
over the case was subsequently transferred to the RO in 
Boston, Massachusetts.

The Board acknowledges that the RO incorrectly adjudicated 
the Veteran's low back claim as a new and material evidence 
claim.  A claim for service connection for a low back 
disability was submitted in February 1953.  In response to 
this claim, the RO informed the Veteran that he should submit 
further evidence in support of his claims.  As no evidence 
was received within one year from the date of the request, 
the Veteran's claim was determined to be abandoned and no 
further action was to be taken in accordance with 38 C.F.R. § 
3.158 until the Veteran submitted a new claim.  As the 
Veteran submitted a new claim for service connection for a 
low back disability in July 2005, the Board will address this 
claim on a de novo basis.

The Veteran was scheduled for a Board hearing at the RO in 
March 2009, but failed to appear for the hearing without 
explanation.  He has not requested that the hearing be 
rescheduled.  Accordingly, his request for a Board hearing is 
considered withdrawn.  


REMAND

The Veteran contends that he is entitled to service 
connection for a low back disability, as he believes this 
disability stems from an in-service injury.  

The evidence of record includes a January 1953 report from 
private physician Dr. Tribeman indicating that the Veteran 
sought treatment of low back pain and that he had indicated 
to him that he had had low back pain since the third month of 
his service.  On a May 1953 VA examination, the Veteran was 
diagnosed with chronic low back strain.  At a VA examination 
in June 1992 VA , the Veteran continued to complain of back 
pain which he dated back to 1952.  He was diagnosed with 
degenerative joint disease at that time.  Private records 
from Dr. Hotz from April 2005 to August 2005 indicate that 
the Veteran continued to seek treatment for a dull ache in 
his low back.   

The record reveals that the Veteran has not been afforded a 
VA examination regarding his low back condition since June 
1992, and at that time the VA examiner did not provide an 
opinion as to whether any current low back condition was 
related to service.  The Board has determined that the 
Veteran should be afforded a VA examination in order to 
comply with VA's duty to assist him in the development of the 
facts pertinent to this claim. 

With respect to the Veteran's claim for entitlement to a 
TDIU, the Board finds that this issue is inextricably 
intertwined with the other issue on appeal.  Accordingly, 
the Board will defer its decision on the TDIU claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1. The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
post-service treatment or evaluation of 
the Veteran's low back.

2.  Then, the Veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disorders of his low back.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each currently present 
disorder of the Veteran's low back as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service.

The rationale for all opinions expressed 
must also be provided.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




